This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2012).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A13-1993

                                     State of Minnesota,
                                        Respondent,

                                             vs.

                                     Leon Abb Barnes,
                                        Appellant.

                                     Filed July 21, 2014
                                          Affirmed
                                       Hooten, Judge

                              Hennepin County District Court
                                File No. 27-CR-11-36279

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Mark V. Griffin, Assistant County
Attorney, Minneapolis, Minnesota (for respondent)

Craig E. Cascarano, Minneapolis, Minnesota (for appellant)

         Considered and decided by Reyes, Presiding Judge; Hooten, Judge; and Kirk,

Judge.

                          UNPUBLISHED OPINION

HOOTEN, Judge

         After investigating a tip from a confidential reliable informant that appellant was

selling drugs, police obtained a warrant to search an apartment in Brooklyn Park where a

trained canine had alerted to the odor of narcotics. Officers executed the warrant and
learned from the resident that appellant stayed in an apartment across the hall. Appellant

had a key to the neighboring apartment on his person when stopped by the police, and

another canine alerted to the odor of narcotics at the neighboring apartment. Based on

this information, the officers obtained a warrant to search appellant’s apartment and

found drugs, a scale, and cash. Appellant moved to exclude this evidence based on a lack

of probable cause to support the search warrant. The district court denied his motion.

Because there was a substantial basis that probable cause existed to support the second

search warrant, we affirm.

                                          FACTS

       This case involves a probable-cause challenge to a search warrant. Detective

Brady Sweitzer of the Hennepin County Sheriff’s Office applied for a warrant to search

apartment 303 of a Brooklyn Park apartment complex.          He included the following

information in his affidavit supporting his application.

       A confidential reliable informant (CRI) contacted Detective Sweitzer in October

2011 and told him that appellant Leon Barnes was in possession of firearms and

attempting to sell cocaine. The CRI said that he had seen Barnes possessing cocaine in a

dark blue Buick Century.      The CRI had previously provided law enforcement with

information regarding weapons trafficking and narcotics that led to successful seizures,

arrests, and convictions.

       Detective Sweitzer investigated the CRI’s tip. He learned that Barnes owns a dark

green or blue 2001 Buick Century.         He also learned that Barnes has prior felony

convictions for second-degree cocaine possession and first-degree aggravated robbery


                                             2
and kidnapping and is required to register with the Minnesota Bureau of Criminal

Apprehension as a level-one predatory offender. Detective Sweitzer showed the CRI a

booking photo of Barnes, and the CRI correctly identified the person in the photo as

Barnes. Officers conducted surveillance on Barnes. They observed Barnes driving his

Buick Century and visiting an apartment complex in Brooklyn Park and apartment 304

on multiple occasions. The apartment complex’s management reported seeing Barnes at

the complex several times. At Detective Sweitzer’s request, a sheriff’s deputy directed

Guinness, a certified narcotics-detection canine, to sniff the hallway and doors around

apartment 304. Guinness immediately alerted to the odor of narcotics at the door of

apartment 304.

      Detective Sweitzer obtained a warrant to search apartment 304 and executed the

search warrant at 4:00 p.m. on November 2, 2011. Upon entering the apartment, officers

made contact with a female resident. The woman informed Detective Sweitzer that she

recognized Barnes’s booking photo. She stated that Barnes visits her apartment but

actually stays across the hall in apartment 303. Detective Sweitzer’s affidavit does not

specify whether apartment 304 was searched or whether any evidence was found there.

      The same day, Hennepin County Sheriff’s deputies stopped Barnes while he was

alone and driving his Buick Century. On Barnes’s key ring was a key to apartment 303.

Barnes did not deny having a key to apartment 303 but stated that he was not the only

person with one. Detective Sweitzer ordered a dog sniff of the area around apartment

303. Grissom, another certified narcotics-detection canine, sniffed several doors along

the hallway and immediately alerted to the odor of narcotics at the door to apartment 303.


                                            3
      Based on this information, the district court judge determined that there was

probable cause to issue a warrant and permitted the officers to search apartment 303.

Detective Sweitzer executed the warrant at 6 p.m. and seized several items, including

drug notes, a sealed bag containing what officers suspected was marijuana, a scale, a

baggie containing what officers suspected was cocaine, a brown bag containing $867

cash, and $1,800 cash in a sock in a dresser drawer.

      Barnes was charged with first-degree sale of a controlled substance in violation of

Minn. Stat. § 152.021, subd. 1(1) (2010), fifth-degree sale of a controlled substance in

violation of Minn. Stat. § 152.025, subd. 1(b)(1) (2010), and failure to register as a

predatory offender in violation of Minn. Stat. § 243.166, subds. 1b, 5 (2010). He moved

to suppress the evidence seized from apartment 303, arguing that there was a lack of

probable cause to support the search warrant.          The district court denied Barnes’s

suppression motion. Barnes and the state agreed to submit the case to the district court

for a trial based on stipulated facts under Minn. R. Crim. P. 26.01, subd. 3. The district

court found Barnes guilty of all three crimes. Barnes appeals.

                                    DECISION

      Barnes argues that the district court erred by denying his suppression motion

because there was a lack of probable cause to support the warrant to search apartment

303. Search warrants must be supported by probable cause. U.S. Const. amend. IV;

Minn. Const. art. I, § 10; Minn. Stat. § 626.08 (2012). We review the district court’s

determination of probable cause to issue a search warrant to ensure that there is a

substantial basis to conclude that probable cause existed. State v. Harris, 589 N.W.2d
4
782, 787–88 (Minn. 1999). A substantial basis in this context means “a fair probability,”

given the totality of the circumstances, “that contraband or evidence of a crime will be

found in a particular place.”     State v. Zanter, 535 N.W.2d 624, 633 (Minn. 1995)

(quotation omitted).      We give “great deference” to a judge’s probable-cause

determination. State v. Fort, 768 N.W.2d 335, 342 (Minn. 2009) (quotation omitted).

“We consider whether the information presented in the affidavits provided to support

probable cause presents specific facts to establish a direct connection between the alleged

criminal activity and the site to be searched.” Id. (quotation omitted).

       The district court judge issued a warrant to search apartment 303 based on the

following information contained in Detective Sweitzer’s affidavit supporting the warrant

application: a CRI, who had provided reliable information previously, reported that

Barnes was attempting to sell cocaine and in possession of a firearm; the CRI stated that

he had seen Barnes with cocaine in a dark-colored Buick Century; Barnes owns a dark-

colored Buick Century; Barnes has a prior conviction for second-degree cocaine

possession; officers saw Barnes driving his Buick Century; officers saw Barnes visiting

the apartment complex in Brooklyn Center “on multiple occasions” and entering

apartment 304; the apartment complex’s manager had seen Barnes at the complex several

times; Guinness alerted to the odor of narcotics at the door of apartment 304; the resident

of apartment 304 recognized Barnes’s picture and told officers that Barnes visits her

apartment but stays in apartment 303; Barnes was stopped in his Buick Century with a

key to apartment 303; and Grissom alerted to the odor of narcotics at the door of




                                             5
apartment 303.    Based on this information, we conclude that the affidavit contains

specific facts connecting alleged criminal activity with Barnes’s apartment.

      Nonetheless, Barnes argues that these facts were insufficient to support a finding

of probable cause for the search warrant. He picks out individual pieces of evidence and

questions their reliability.   But probable cause is based on the totality of the

circumstances as set forth in the affidavit supporting the issuance of a search warrant.

Zanter, 535 N.W.2d at 633. Courts “must be careful not to review each component of the

affidavit in isolation.” State v. Jenkins, 782 N.W.2d 211, 223 (Minn. 2010) (quotation

admitted).

      Even if we consider Barnes’s piecemeal attack of the affidavit, his arguments are

unconvincing. Barnes complains that the search warrant affidavit did not include the date

on which the CRI provided the tip. But the affidavit states that the CRI gave the tip “[i]n

October 2011”, which was only a few weeks prior to the execution of the search warrant.

Barnes also argues that the information provided by the resident of apartment 304

“simply cannot be regarded as credible” because the neighbor is a citizen, not an

informant. He gives no support for his position, and caselaw says otherwise. See State v.

Ross, 676 N.W.2d 301, 304 (Minn. App. 2004) (“[A] first-time citizen informant is

presumably reliable.”).    Barnes further contends that police failed to sufficiently

corroborate the CRI’s information. He acknowledges that the officers confirmed the

CRI’s statements about his vehicle and residence but argues that “[c]orroboration of these

minor facts do not establish the credibility of the information provided by the informant.”




                                            6
Again, Barnes provides no support for this assertion. He also inaccurately downplays the

police’s investigation and surveillance of him and the apartment complex.

       Barnes finally insists that the second dog sniff is unreliable. For support, he

asserts that the first canine wrongly reacted to apartment 304 because “no narcotics or

any contraband” was found inside that apartment and that there is “no other plausible

explanation” for the first dog’s reaction other than that dog sniffs are less accurate than

law enforcement claims. But our consideration is limited to the information presented in

the affidavit in support of the search warrant, State v. Souto, 578 N.W.2d 744, 747 (Minn.

1998), and Detective Sweitzer’s affidavit says nothing about the search of apartment 304

besides his conversation with the resident. We do not know from the affidavit whether

the officers searched for contraband there after discovering that Barnes stayed across the

hall. Barnes’s suggestion that the first dog was wrong is purely speculative. And even if

we agreed with Barnes, he does not explain why the first dog’s error invalidates the

second dog’s sniff. His position would mean that all dog sniffs are unreliable just

because one turned out to be wrong.

       In sum, Barnes fails to convincingly explain why the police lacked probable cause

to search apartment 303. Detective Sweitzer’s affidavit contained sufficient information

to establish a direct connection between the alleged criminal activity and the apartment to

be searched. Because there is a substantial basis that probable cause of contraband or

evidence of crime would be found in apartment 303, the district court did not abuse its

discretion by denying Barnes’s suppression motion.

       Affirmed.


                                            7